UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT


                                     No. 98-11242


                                JANE M. THOMAS,

                                                          Plaintiff-Appellant,

                                        VERSUS

                            BEAR STEARNS & CO., INC.

                                                           Defendant-Appellee.


               Appeal from the United States District Court
                    for the Northern District of Texas
                             (3:93-CV-1970-D)

                               September 14, 1999

Before DUHÉ, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Jane M. Thomas (“Thomas”) worked as a sales assistant at Bear,

Stearns & Co., Inc. (“Bear, Stearns”).               Thomas executed a U-4 form

allowing her to sit for the Series 7 examination to gain her

securities license.         The U-4 form contained an arbitration clause.

After       being   fired   Thomas    sued   Bear,    Stearns   alleging   sexual

harassment and discrimination under Title VII and requested a jury

trial.       The district court ordered her to arbitrate her claims and

the arbitration panel denied all of Thomas’ claims with prejudice.

She then moved the district court to reopen her case, vacate the

arbitration award, and grant her a jury trial.                  Thomas contended



        1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that the enforcement of the arbitration clause in the U-4 form

denied her right to a jury trial under the Civil Rights Act of

1991, and that the NASD arbitration procedure did not adequately

protect her substantive rights under Title VII. The district court

denied Thomas’ motion and confirmed the arbitration award.                      Thomas

appeals relying on the same arguments she presented to the district

court.

     Thomas’      argument        rests    entirely    on     her   assertion    that

enforcing the arbitration clause included in the U-4 form denies

her right to a jury trial for Title VII claims provided by the

Civil Rights Act of 1991.            As the district court noted, only the

Ninth Circuit agrees with her.2                 Every other circuit to consider

the issue, including this Circuit, has held that the arbitration

clause   contained      in    a    U-4    form    requiring    arbitration      of   an

employee’s Title VII claims is enforceable.3 Additionally, these

courts   relied    on   the       Supreme   Court’s    decision      in   Gilmer     v.


     2
      See Duffield v.             Robertson, Stephens & Co., 144 F.3d 1182
(9th Cir. 1998).
     3
      See Mouton v. Metropolitan Life Ins. Co., 147 F.3d 453, 455
(5th Cir. 1998); Alford v. Dean Witter Reynolds, Inc., 939 F.2d
229, 230 (5th Cir. 1991); Rosenberg v. Merrill Lynch, Pierce,
Fenner & Smith, Inc., 170 F.3d 1, 10 (1st Cir. 1999); Seus v. John
Nuveen & Co., 146 F.3d 175, 179, 182-82 (3rd Cir. 1998); Austin v.
Owens-Brockway Glass Container, Inc., 78 F.3d 875, 882 (4th Cir.
1996); Willis v. Dean Witter Reynolds, Inc., 948 F.2d 305, 308, 312
(6th Cir. 1991); Gibson v. Neighborhood Health Clinics, Inc., 121
F.3d 1126, 1130 (7th Cir. 1997); Patterson v. Tenet healthcare,
Inc., 113 F.3d 832, 837 (8th Cir. 1997); Metz v. Merril Lynch,
Pierce, Fenner & Smith, Inc., 39 F.3d 1482, 1487 (10th Cir. 1994);
Paladino v. Avnet Computer Techs, Inc., 134 F.3d 1054, 1062 (11th
Cir. 1998); Cole v. Burns Int’l Sec. Servs., 105 F.3d 1465, 1467-68
(D.C. Cir. 1997).


                                            2
Interstate/Johnson Lane Corp., 500 U.S. 20 (1991) holding that the

Federal Arbitration Act (“FAA”) required the enforcement of the

mandatory arbitration clause in a U-4 form in the context of an

ADEA claim.      We therefore affirm for the reasons given by the

district court.

     AFFIRMED.




                                 3